           Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STRIKE 3 HOLDINGS, LLC,
                            Plaintiff,                           ORDER
                     -against-
                                                                 20-CV-06606 (PMH)
JOHN DOE subscriber assigned IP address
100.37.218.17,
                            Defendant.


PHILIP M. HALPERN, United States District Judge:

        Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) brings this action for copyright infringement

against a presently unknown John Doe (“Defendant”) assigned an Internet Protocol (“IP”) address

of 100.37.218.17. (Doc. 1, “Compl.”). Plaintiff, “the owner of award winning, critically acclaimed

adult motion pictures,” alleges generally that Defendant downloaded and distributed no less than

thirty (30) of Plaintiff’s copyrighted works (“Works”) via BitTorrent, an internet sharing system.

(Id. ¶¶ 2, 4, 17; id. Ex. A). On August 28, 2020, Plaintiff moved ex parte for leave to serve a third-

party subpoena on Defendant’s Internet Service Provider (“ISP”), Verizon Fios, before the

conference required by Federal Rule of Civil Procedure 26(f). (Doc. 7; Doc. 8, “Pl. Br.”).1

        For the reasons set forth below, Plaintiff’s request to serve a third-party subpoena on

Verizon Fios for the limited purpose of identifying Defendant is GRANTED.

                                              ANALYSIS

        Under the Federal Rules of Civil Procedure, “A party may not seek discovery from any

source before the parties have conferred as required by Rule 26(f), except . . . when authorized by


1
  Plaintiff submitted three separate declarations in support of its motion. Attached to Plaintiff’s
memorandum of law were: (1) Declaration of Dave Williamson in Support of Plaintiff’s Motion (Doc. 8-1,
Ex. A); (2) Declaration of Patrick Paige in Support of Plaintiff’s Motion (Doc. 8-2, Ex. B, “Paige Decl.”);
and (3) Declaration of Susan B. Stalzer in Support of Plaintiff’s Motion (Doc. 8-3, Ex. C).
          Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 2 of 9




. . . court order.” Fed. R. Civ. P. 26(d)(1). In considering whether to authorize such discovery,

“[c]ourts in such circumstances ‘apply a flexible standard of reasonableness and good cause.’”

Strike 3 Holdings, LLC v. Doe, No. 19-CV-5818, 2019 WL 5459693, at *1 (S.D.N.Y. Oct. 9, 2019)

[hereinafter Strike 3 No. 19-CV-5818] (quoting Strike 3 Holdings, LLC v. Doe, 329 F.R.D. 518,

520 (S.D.N.Y. 2019) [hereinafter Strike 3 No. 18-CV-12167]). In the Second Circuit, “courts

deciding whether to permit a party in a copyright infringement case to take limited discovery

before participating in a Rule 26(f) conference” look to five “principal factors.” UN4 Prods., Inc.

v. Doe—173.68.177.95, No. 17-CV-3278, 2017 WL 2589328, at *1 (E.D.N.Y. June 14, 2017)

(collecting cases). The factors to be considered are:

               (1) the concreteness of the plaintiff’s showing of a prima facie claim
               of actionable harm, (2) the specificity of the discovery request, (3)
               the absence of alternative means to obtain the subpoenaed
               information, (4) the need for the subpoenaed information to advance
               the claim, and (5) the objecting party’s expectation of privacy.

Id. (quoting Arista Records, LLC v. Doe 3, 604 F.3d 110, 119 (2d Cir. 2010)); see also Strike 3

Holdings, LLC v. Doe, No. 18-CV-5586, 2018 WL 5818100, at *1 (S.D.N.Y. Oct. 15, 2018)

(applying the five-factors and concluding that “the plaintiff has met the reasonableness and good

cause standard for early discovery, even under the heightened scrutiny required of an ex parte

submission”) [hereinafter Strike 3 No. 18-CV-5586]. As outlined below, Plaintiff’s application is

reasonable and establishes good cause as it satisfies each of the factors.

       The first factor requires that Plaintiff have stated a prima facie claim for relief. It has done

so here. A claim for copyright infringement requires that Plaintiff “show (1) ownership of a valid

copyright and (2) copying of constituent elements of the work that are original.” Urbont v. Sony

Music Entm’t, 831 F.3d 80, 88 (2d Cir. 2016). Here, Plaintiff pled both elements. First, Plaintiff

pled that it “is the owner of the Works, which is an original work of authorship.” (Compl. ¶ 48).



                                                  2
          Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 3 of 9




On this element, Plaintiff alleged that it “owns the copyrights to the Works and the Works have

been registered with the United States Copyright Office” and it identified each corresponding date

of publication, date of registration, and copyright registration number for each Work. (Compl. ¶¶

42, 45; id. Ex. A). Second, Plaintiff pled that “Defendant downloaded, copied, and distributed

Plaintiff’s Works without authorization.” (Id. ¶ 43). On this element, Plaintiff alleged that

Defendant did so “using the BitTorrent protocol,” insisted that it never “authorize[d], permit[ted]

or conset[ed] to Defendant’s distribution of its Works, expressly or otherwise,” and identified the

date and time of Defendant’s distribution of the Works. (Id. ¶¶ 49-50; id. Ex. A). Plaintiff maintains

that Defendant’s actions willfully violated Plaintiff’s “exclusive right to . . . [r]eproduce its Works

in copies . . . [d]istribute copies of the Works to the public . . . [p]erform the copyrighted Works .

. . and . . . [d]isplay the copyrighted Works . . . .” (Id. ¶¶ 51-52). This factor favors granting the

relief sought.

       As for the second factor, which asks the Court to consider the “specificity of the discovery

request,” Plaintiff seeks only “the true name and address of Defendant.” (Pl. Br. at 2; see also Doc.

7-1 ¶ 2). By this request, Plaintiff “has limited its scope of discovery to the name and address of

defendant, which previous courts in similar cases involving the same plaintiff have found ‘is a

limited and highly specific set of facts.’” Strike 3 No. 19-CV-5818, 2019 WL 5459693, at *3

(quoting Strike 3 No. 18-CV-5586, 2018 WL 5818100, at *1). The information sought is no more

or less than what is required at this juncture and targeted pointedly; “[t]he subpoenaed information

is only needed to advance Plaintiff to the service of process stage, and is sufficiently specific to

accomplish that end.” Id. at *3 (internal quotation marks and emphasis omitted). This factor weighs

in favor of granting the application.




                                                  3
          Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 4 of 9




       With respect to the third factor, “the absence of alternative means to obtain the subpoenaed

information,” Plaintiff has pled that Defendant is “currently known only by an IP address,” that it

“can only identify Defendant by his or her IP address,” and that “Verizon Fios[] can identify

Defendant through his or her IP address . . . .” (Compl. ¶¶ 1, 5, 12). On this point, Plaintiff

submitted the Declaration of Patrick Paige, a managing member of a computer forensics company,

who advised, “Based on my experience in similar cases, Defendant’s ISP Verizon Fios is the only

entity that can correlate the IP address to its subscriber and identify Defendant as the person

assigned the IP address 100.37.218.17 during the time of the alleged infringement.” (Paige Decl.

¶¶ 3, 28). Indeed, Plaintiff argues that the “BitTorrent software is largely anonymous except insofar

as it requires a user to broadcast the user’s IP address.” (Pl. Br. at 7 (quoting John Wiley & Sons,

Inc. v. Doe Nos. 1-30, 284 F.R.D. 185, 190 (S.D.N.Y. 2012)). Plaintiff “has thus established that

it can only obtain defendant’s information through a subpoena of his (or her) ISP.” Strike 3 No.

19-CV-5818, 2019 WL 5459693, at *4.

       The final two factors are dealt with in short order. With respect to the fourth factor, there

can be no reasonable dispute regarding Plaintiff’s need for the information sought to pursue the

claim. Stated simply, uncovering Defendant’s identity and address is “critical to [Plaintiff’s] ability

to pursue litigation, for without this information, [Plaintiff] will be unable to serve process.” Sony

Music Entm’t Inc. v. Does 1-40, 326 F. Supp. 2d 556, 566 (S.D.N.Y. 2004) (Chin, J.). As to

Defendant’s expectation of privacy, the fifth factor, although “the viewing and dissemination of

adult movies[] may cause embarrassment, ‘ISP subscribers have a minimal expectation of privacy

in the sharing of copyrighted material.’” Strike 3 Holdings, LLC v. Doe, No. 19-CV-5866, 2019

WL 4493342, at *2 (S.D.N.Y. Aug. 21, 2019) [hereinafter Strike 3 No. 19-CV-5866] (quoting

Malibu Media, LLC v. John Does 1-11, No. 12-CV-3810, 2013 WL 3732839, at *6 (S.D.N.Y. July



                                                  4
          Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 5 of 9




16, 2013)). Bearing this in mind, “Plaintiff’s interest in learning Defendant’s name and address

outweighs Defendant’s privacy interest.” Strike 3 Holdings, LLC v. Doe, No. 18-CV-1490, 2019

WL 5084520, at *2 (W.D.N.Y. Jan. 28, 2019) [hereinafter Strike 3 No. 18-CV-1490].

       Although all factors weigh in favor of granting the application, the Court is mindful that

the “risk of false positives gives rise to the potential for coercing unjust settlements from innocent

defendants such as individuals who want to avoid the embarrassment of having their names

publicly associated with allegations of illegally downloading” adult material. Digital Sin, Inc. v.

Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012) (internal quotation marks omitted); see also

Strike 3 No. 18-CV-1490, 2019 WL 5084520, at *2 (acknowledging that there is a “possibility”

that names and addresses produced are not the individuals who “downloaded and distributed the

content in question”). Federal Rule of Civil Procedure 26(c)(1) permits a Court to, “for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden . . . .” Plaintiff indicates that it “has a policy” of entering into confidentiality agreements

and stipulating to orders regarding the confidentiality of defendants’ identities. (Pl. Br. at 3-4).

Accordingly, this Court will follow the “practice in these sorts of cases,” Strike 3 No. 19-CV-5866,

2019 WL 4493342, at *3 (internal quotation marks omitted), and, given the subject matter at issue,

conclude that there is good cause to issue a protective order in connection with the subpoena. See,

e.g., Strike 3 No. 18-CV-12167, 329 F.R.D. at 522; Strike 3 No. 18-CV-1490, 2019 WL 5084520,

at *2-3; Strike 3 No. 19-CV-5866, 2019 WL 4493342, at *3; Strike 3 No. 19-CV-5818, 2019 WL

5459693, at *4. The parameters of that protective order are outlined below.




                                                  5
           Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 6 of 9




                                          CONCLUSION

        Based upon the foregoing, it is hereby:

        ORDERED that Plaintiff’s application is GRANTED. Plaintiff may immediately serve a

subpoena pursuant to Federal Rule of Civil Procedure 45 on Verizon Fios, Defendant’s ISP, in

order to obtain information to identify Defendant, specifically his or her true name and current and

permanent address. Plaintiff is expressly not permitted to seek Defendant’s e-mail address(es) or

telephone number(s). The subpoena shall have a copy of this Order attached, along with the

attached “Notice to Defendant.” Plaintiff shall file proof of such service on the docket; it is further

        ORDERED that Verizon Fios will have 60 days from the date of service of the Rule 45

subpoena upon it to serve Defendant with a copy of the subpoena, a copy of this Order, and a copy

of the “Notice to Defendant” appended to this Order. The Order should be attached to the “Notice

to Defendant” such that the “Notice to Defendant” is the first page of the materials enclosed with

the subpoena. Verizon Fios may serve Defendant using any reasonable means, including written

notice sent to his or her last known address, transmitted either by first-class mail or via overnight

service; it is further

        ORDERED that Defendant shall have 60 days from the date of service of the Rule 45

subpoena and this Order upon him or her to file any motions contesting the subpoena (including a

motion to quash or modify the subpoena). Verizon Fios may not turn over Defendant’s identifying

information to Plaintiff before the expiration of this 60-day period. Additionally, if Defendant or

Verizon Fios files a motion to quash or modify the subpoena, Verizon Fios may not turn over any

responsive information to Plaintiff until the issues have been addressed and the Court issues an

order instructing Verizon Fios to turn over the requested discovery; it is further




                                                  6
            Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 7 of 9




         ORDERED that if the 60-day periods lapse without Defendant or Verizon Fios contesting

the subpoena, Verizon Fios shall have 10 days to produce the information responsive to the

subpoena to Plaintiff. Defendant, should he or she move to quash the subpoena or to proceed

anonymously, shall at the same time as his or her filing also notify Verizon Fios so that it is on

notice not to release any of Defendant’s contact information to Plaintiff until the Court rules on

any such motions; it is further

         ORDERED that the subpoenaed entity shall preserve any subpoenaed information pending

the resolution of any timely-filed motion to quash; it is further

         ORDERED that Verizon Fios shall confer with Plaintiff and shall not assess any charge

in advance of providing the information requested in the subpoena. Should Verizon Fios elect to

charge for the costs of production, it shall provide a billing summary and cost report to Plaintiff;

it is further

         ORDERED that Plaintiff shall serve a copy of this Order along with any subpoenas issued

pursuant to this Order to Verizon Fios; and it is further

         ORDERED that any information ultimately disclosed to Plaintiff in response to a Rule 45

subpoena may be used by Plaintiff solely for the purpose of protecting Plaintiff’s rights as set forth

in the Complaint.

         The Clerk of the Court is respectfully directed to terminate the pending motion sequence

(Doc. 7).

                                                   SO ORDERED:

Dated:      New York, New York
            October 20, 2020

                                                  PHILIP M. HALPERN
                                                  United States District Judge



                                                  7
          Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 8 of 9




                                  NOTICE TO DEFENDANT

1.      You are a defendant in Strike 3 Holdings, LLC v. John Doe, No. 20-CV-06606 (PMH), a

case now pending before the Honorable Philip M. Halpern, United States District Judge for the

Southern District of New York.

2.      Attached is Judge Halpern’s Order, dated October 20, 2020, which sets forth certain

deadlines and procedures related to this case.

3.      You may hire a lawyer to represent you in this case or you may proceed pro se (that is, you

may represent yourself without the assistance of a lawyer). If you choose to proceed pro se, all

communications with the Court should be through the Pro Se Office of the United States District

Court for the Southern District of New York. The Pro Se Office is located in Room 230 of the

United States Courthouse, 500 Pearl Street, New York, N.Y. 10007, and may be reached at (212)

805-0175.

4.      The plaintiff in this case has filed a lawsuit claiming that you have illegally downloaded

and/or distributed a movie on your computer.

5.      The plaintiff may not know your actual name or address, but it does know the Internet

Protocol address (“IP address”) of the computer associated with the alleged downloading and/or

distributing.

6.      The plaintiff has filed subpoenas requesting your identity and contact information from

your Internet Service Provider (“ISP”).

7.      If you do not want your ISP to provide this information to the plaintiff and you believe

there is a legal basis for the ISP to withhold the information, you may file a motion to “quash” or

“modify” the subpoena. This must be done within 60 days of the date that you receive notice from

your ISP that you are a defendant in this case. If you choose to proceed pro se, your motion to

quash or modify the subpoena should be mailed to the Pro Se Office, as described in Paragraph 3.
                                                 1
          Case 7:20-cv-06606-PMH Document 9 Filed 10/20/20 Page 9 of 9




8.     If you move to quash the subpoena or otherwise move to prevent your name from being

turned over to the plaintiff, you may proceed anonymously at this time. Nevertheless, if you are

representing yourself, you will have to complete an information card that you can obtain from the

Pro Se Office of the Court. This information is solely for use by the Court and the Court will not

provide this information to lawyers for the plaintiff unless and until it determines there is no basis

to withhold it. The Court must have this information so that it may communicate with you

regarding the case.

9.     Even if you do not file a motion to quash or modify the subpoena, you may still proceed in

this case anonymously at this time. This means that the Court and the plaintiff will know your

identity and contact information, but your identity will not be made public unless and until the

Court determines there is no basis to withhold it.

10.    If you want to proceed anonymously without filing a motion to quash or modify the

subpoena, you (or, if represented, your lawyer) should provide a letter stating that you would like

to proceed anonymously in your case. If you choose to proceed pro se, your letter should be mailed

to the Pro Se Office described in Paragraph 3. This must be done within 60 days of the date that

you receive notice from your ISP that you are a defendant in this case. You should identify yourself

in your letter by the case in which you are a defendant and your IP address. If you submit this

letter, then your identity and contact information will not be revealed to the public unless and until

the Court says otherwise.




                                                  2
